Case: 21-50536     Document: 00516425553        Page: 1    Date Filed: 08/09/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 9, 2022
                                No. 21-50536                          Lyle W. Cayce
                            Consolidated with                              Clerk
                               No. 21-50546


   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Cornelio Pinon-Saldana,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-580
                            USDC No. 4:18-CR-476


   Before Clement, Graves, and Costa, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
         This appeal begins and ends with United States v. Mejia-Banegas,
   32 F.4th 450 (5th Cir. 2022) (per curiam). Before we get there, let’s review
   the background here.
         Cornelio Pinon-Saldana pleaded guilty to illegally reentering the
   United States post-removal in violation of 8 U.S.C. § 1326(a). He was
   sentenced to twenty-one months of imprisonment and one year of supervised
Case: 21-50536        Document: 00516425553             Page: 2      Date Filed: 08/09/2022




                                        No. 21-50536
                                      c/w No. 21-50546

   release. During his sentencing hearing, the district court stated that it was
   imposing the “standard and mandatory conditions of supervision.” Pinon-
   Saldana did not object. The written judgment included the standard risk-
   notification condition contained in U.S.S.G. § 5D1.3(c)(12). Pinon-Saldana
   subsequently appealed the imposition of this condition, claiming that the
   district court plainly erred by impermissibly delegating its judicial authority
   to a probation officer. 1
           So, what about Mejia-Banegas? In that case, the court unequivocally
   held that the same “risk-notification condition does not impermissibly
   delegate the court’s judicial authority to the probation officer.” 32 F.4th at
   452. Mejia-Banegas, then, is the end of the road here.
           The dissent walks a different road. According to the dissent, before
   we could address whether the risk-notification condition impermissibly
   delegates authority, we must first answer whether the pronouncement at
   Pinon-Saldana’s sentencing matches the written judgment. See United States
   v. Diggles, 957 F.3d 551, 559–60 (5th Cir. 2020) (en banc). The dissent
   believes it does not, and so says we must remand for the district court to fix
   the discrepancy.
           But the dissent hits two roadblocks. First, nowhere did Pinon-Saldana
   ask the question the dissent answers. We generally do not address issues an
   appellant did not raise. See Adams v. Unione Mediterranea Di Sicurta, 364 F.3d
   646, 653 (5th Cir. 2004) (“Issues not raised or inadequately briefed on appeal
   are waived.” (citation omitted)); Johnson v. Sawyer, 120 F.3d 1307, 1315 (5th
   Cir. 1997) (“We have held repeatedly that we will not consider issues not


           1
            Pinon-Saldana also appealed a revocation order in a separate matter, 21-50536.
   Although the revocation appeal was consolidated with the present criminal appeal, Pinon-
   Saldana failed to brief the revocation matter. Any challenge to the revocation matter has
   been waived. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).




                                              2
Case: 21-50536         Document: 00516425553                Page: 3       Date Filed: 08/09/2022




                                           No. 21-50536
                                         c/w No. 21-50546

   briefed by the parties.” (citations omitted)). That remains true even when
   the issue concerns a potential constitutional deficiency. See, e.g., United
   States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000) (holding as waived a
   claim of ineffective assistance of counsel because it was not properly briefed
   by the appellant). Pinon-Saldana did not challenge the inconsistency of his
   conditions, and we will not do it for him.
           Second, while any inconsistency affects whether Pinon-Saldana could
   object to the condition at his sentencing, and thus affects the standard of
   review we would apply in reviewing an objection now, see United States v.
   Rivas-Estrada, 906 F.3d 346, 348–49 (5th Cir. 2018), Pinon-Saldana’s
   objection here fails under any standard of review. Mejia-Banegas makes clear
   that imposing a risk-notification condition is not improper delegation.
   32 F.4th at 451 (“We conclude that the district court committed no error,
   plain or otherwise, by imposing the risk-notification condition.” (emphasis
   added)); see also id. at 452 (“Thus, the district court did not err, much less
   plainly so, by imposing the risk-notification condition.” (emphasis added)). 2
           Mejia-Banegas conclusively resolves Pinon-Saldana’s appeal: The
   risk-notification condition is not an impermissible delegation of judicial
   authority. Id. at 451. Indeed, since Mejia-Banegas issued, we have granted
   unopposed motions for summary affirmance to uphold district court’s
   imposition of the same risk-notification condition. See United States v.




           2
             The breadth of this pronouncement prompted Judge King’s concurrence—and
   indicates that the panel read Mejia-Banegas the way we read it here. Judge King wished to
   avoid the merits and limit the opinion to a plain error analysis, 32 F.4th at 453, but the panel
   majority ruled on the merits anyway. Because she would have waited “for another day” and
   “a different vessel” that provided for de novo review to reach the merits, she only
   concurred in judgment. Id.




                                                  3
Case: 21-50536     Document: 00516425553       Page: 4    Date Filed: 08/09/2022




                                  No. 21-50536
                                c/w No. 21-50546

   Manriquez-Nunez, 2022 WL 2256766 (5th Cir. June 23, 2022); United States
   v. Aguilar, 2022 WL 1978698 (5th Cir. June 6, 2022).
                                *      *      *
         AFFIRMED.




                                       4
Case: 21-50536         Document: 00516425553               Page: 5      Date Filed: 08/09/2022




                                          No. 21-50536
                                        c/w No. 21-50546

   James E. Graves, Jr., Circuit Judge, dissenting:
           My distinguished colleagues rest their opinion on United States v.
   Mejia-Banegas, which they read to affirmatively foreclose the issue of whether
   the district court may delegate the risk-notification condition to a probation
   officer. But, before reaching the delegation argument, we must first ensure
   that what was pronounced at Cornelio Pinon-Saldana’s sentencing matches
   the written judgment. 1 It does not. For that reason, I would vacate and
   remand to the district court to conform the written judgment to its oral
   pronouncement. I respectfully dissent.
           The district court has a constitutional obligation to orally pronounce
   a defendant’s sentence. United States v. Omigie, 977 F.3d 397, 406 (5th Cir.
   2020) (per curiam). This requirement is “grounded in the defendant’s right
   to be present at sentencing, which in turn is derived from the Fifth
   Amendment’s Due Process Clause.” Id. (citing United States v. Gagnon, 470
   U.S. 522, 526 (1985)). The oral pronouncement requirement applies to all
   non-mandatory conditions of supervised release. Id.




           1
              Although Pinon-Saldana does not explicitly raise a pronouncement challenge to
   the imposition of the risk-notification condition, I nonetheless find it necessary to address
   pronouncement because a district court’s imposition of a condition that it failed to orally
   pronounce would be a miscarriage of justice. See, e.g., Silber v. United States, 370 U.S. 717,
   718 (1962) (recognizing that, “[i]n exceptional circumstances, especially in criminal cases,
   appellate courts, in the public interest, may, of their own motion, notice errors to which no
   exception has been taken, if the errors are obvious, or if they otherwise seriously affect the
   fairness, integrity, or public reputation of judicial proceedings” (quoting United States v.
   Atkinson, 297 U.S. 157, 160 (1936))); United States v. Pineda–Ortuno, 952 F.2d 98, 105 (5th
   Cir. 1992) (“Where plain error is apparent, the issue may be raised sua sponte by this court
   even though it is not assigned or specified.”); United States v. Montemayor, 703 F.2d 109,
   114 n. 7 (5th Cir. 1983) (“An appellate court will not consider sua sponte an argument not
   raised in the court below or urged by the litigants except to prevent a miscarriage of
   justice.”).




                                                 5
Case: 21-50536        Document: 00516425553             Page: 6      Date Filed: 08/09/2022




                                        No. 21-50536
                                      c/w No. 21-50546

           However, the district court need not recite each condition verbatim to
   satisfy this requirement. United States v. Diggles, 957 F.3d 551, 561 (5th Cir.
   2020) (en banc). Instead, it may orally adopt a document that lists the
   proposed conditions, so long as “the defendant had an opportunity to review
   it with counsel” and the district court’s oral adoption is made “when the
   defendant is in court.” Id. at 561 n.5. And, importantly, “[r]egardless of the
   type of document, the court must ensure” that the defendant reviewed each
   document with his attorney. Id. (emphasis added). The “mere existence” of
   a document in the record does not satisfy pronouncement requirements. Id.
           Pinon-Saldana’s written judgment contains seventeen standard
   conditions. He only challenges Condition 12 which is the risk-notification
   condition. Because this condition is not mandatory under 18 U.S.C. §
   3583(d), it must be orally pronounced.
           During the brief four-minute sentencing, the district court asked
   Pinon-Saldana if he and his attorney had reviewed the Presentence
   Investigation Report (PSR). Both replied affirmatively. However, the risk-
   notification condition did not appear in the PSR, but instead appeared in a
   separate document titled “Sentencing Recommendation.” 2 The district
   court never asked Pinon-Saldana or his attorney if they had also reviewed the
   Sentencing Recommendation or had any objections to it. Nor did the district
   court orally adopt the Sentencing Recommendation. As our en banc court has
   stated, the district court must ensure that, “[r]egardless of the type of document


           2
             This case is distinguishable from Omigie, where “[t]he PSR and sentencing
   recommendation were filed into the record under the same document number, indicating
   that defense counsel likely received the recommendation along with the PSR.” See 977 F.3d
   at 407 n.47 (the docket reveals that the PSR and sentencing recommendation were
   uploaded as a single PDF). Here, the Sentencing Recommendation and the PSR were filed
   as two separate documents—one of which the district court never referenced in the
   sentencing. The docket also includes a notation that “Document available to court only.”




                                              6
Case: 21-50536      Document: 00516425553         Page: 7     Date Filed: 08/09/2022




                                    No. 21-50536
                                  c/w No. 21-50546

   . . . the defendant had an opportunity to review it with counsel.” Diggles, 957
   F.3d at 561 n.5 (emphasis added). And, although the district court stated at
   sentencing that it was imposing the standard and mandatory conditions of
   release, it did not specifically reference the court’s standing order nor did it
   provide Pinon-Saldana with an opportunity to object.
          The district court also did not cite Condition 12 verbatim nor did it
   reference or orally adopt a document that contained the condition. The only
   document referenced during Pinon-Saldana’s sentencing made absolutely no
   mention of Condition 12. Thus, the district court failed to orally pronounce
   it. Yet, the district court included Condition 12 in the written judgment,
   creating a discrepancy between the pronouncement and the written
   judgment. When a defendant “had no opportunity at sentencing to consider,
   comment on, or object to the special condition,” we review the district
   court’s inclusion of that special condition for abuse of discretion. United
   States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006). A district court
   necessarily abuses its discretion in imposing a special condition of supervised
   release if the condition in its written judgment conflicts with the condition as
   stated during its oral pronouncement. United States v. Vega, 332 F.3d 849,
   852 (5th Cir. 2003) (per curiam).
          This court has routinely dealt with discrepancies between oral
   pronouncements and written judgments. We must first determine whether
   the discrepancy here is an ambiguity or a conflict. United States v. Torres-
   Aguilar, 352 F.3d 934, 935-36 (5th Cir. 2003). The “crucial factor” that
   indicates a conflict exists is where the written judgment “broadens the
   restrictions or requirements of supervised release” or “impos[es] a more
   burdensome requirement” than the oral pronouncement. United States v.
   Flores, 664 F. App’x 395, 398 (5th Cir. 2016) (quoting United States v. Mireles,
   471 F.3d 551, 558 (5th Cir. 2006); Bigelow, 462 F.3d at 383). In sum, if




                                          7
Case: 21-50536      Document: 00516425553        Page: 8     Date Filed: 08/09/2022




                                    No. 21-50536
                                  c/w No. 21-50546

   additional burdens are imposed in the written judgment, existing rights are
   extinguished, and a conflict exists.
          We have approached this inquiry with surgical precision—a conflict,
   even slight, is sufficient to vacate a written judgment and order the district
   court to conform it to the oral pronouncement. See Flores, 664 F. App’x at
   398 (collecting cases: United States v. Alaniz–Allen, 579 F. App’x. 255, 256
   (5th Cir. 2014) (per curiam) (finding conflict where oral pronouncement
   prohibited defendant from dating or cohabitating with minors and from
   possessing explicit photos of children while written judgment prohibited
   dating or cohabitating with anyone with minor children and from possessing
   any explicit materials in any medium); United States v. Tang, 718 F.3d 476,
   487 (5th Cir. 2013) (per curiam) (finding conflict where oral pronouncement
   prohibited defendant from cohabitating with anyone with children under the
   age of 18 while written judgment prohibited both cohabitation with or dating
   such an individual); United States v. Mudd, 685 F.3d 473, 480 (5th Cir. 2012)
   (finding conflict where oral pronouncement merely “recommended . . .
   treatment instead of testing” while written judgment required defendant to
   submit to testing); Bigelow, 462 F.3d at 383–84 (finding conflict where oral
   pronouncement required defendant to merely notify his probation officer
   before obtaining any form of identification while the written judgment
   required the defendant to obtain prior approval before doing so); United
   States v. Wheeler, 322 F.3d 823, 828 (5th Cir. 2003) (per curiam) (finding
   conflict where oral pronouncement required defendant to perform 120 hours
   of community service within the first year of supervised release while written
   judgment required 125 hours within two years); United States v. Ramos, 33 F.
   App’x. 704, at *3–4 (5th Cir. 2002) (per curiam) (finding conflict where oral
   pronouncement required substance abuse treatment while written judgment
   required substance abuse treatment and testing)).




                                          8
Case: 21-50536      Document: 00516425553          Page: 9      Date Filed: 08/09/2022




                                     No. 21-50536
                                   c/w No. 21-50546

          Turning to the facts of this case. Condition 12 of the judgment states:
          If the probation officer determines that the defendant poses a
          risk to another person (including an organization), the
          probation officer may require the defendant to notify the
          person about the risk and the defendant shall comply with that
          instruction. The probation officer may contact the person and
          confirm that the defendant has notified the person about the
          risk.
          This condition “broadens the restrictions” of Pinon-Saldana’s
   supervised release by mandating that he notify others should his probation
   officer determine he is a risk to them. Mireles, 471 F.3d at 558. It also
   “impos[es] a more burdensome requirement” on Pinon-Saldana because the
   probation officer may follow up with these individuals to confirm that Pinon-
   Saldana did notify them—and if not, he will have violated a condition of his
   supervised release. Bigelow, 462 F.3d at 383. At its core, Condition 12
   imposes additional burdens on Pinon-Saldana’s interactions with others.
   These facts highlight that a conflict—not a mere ambiguity—exists between
   the oral pronouncement and the written judgment.
          And, where there is a conflict, the oral pronouncement controls.
   Mireles, 471 F.3d at 557-58. This makes sense because the pronouncement
   requirement is designed to ensure that an individual is not deprived of his
   “constitutional right to be effectively present” and to “receive sufficient
   notice” of a special condition that “would be imposed in the written
   judgment.” Flores, 664 F. App’x at 397 (cited approvingly by Diggles). As our
   en banc court has stated, “[o]ur caselaw does not generally give the district
   court that second chance when it fails to pronounce a condition, even though
   conditions have salutary effects for defendants, victims, and the public.”
   Diggles, 957 F.3d at 563. The cure for a conflict is to require the district court
   to vacate its written judgment and conform it to the oral pronouncement. Id.




                                           9
Case: 21-50536       Document: 00516425553            Page: 10      Date Filed: 08/09/2022




                                       No. 21-50536
                                     c/w No. 21-50546

          Thus, the imposition of Condition 12—which conflicts with the oral
   pronouncement—is an abuse of discretion. Accordingly, I would vacate
   Condition 12 3 and remand the case with instructions that the district court
   conform the written judgment to the oral pronouncement. 4 Mudd, 685 F.3d
   at 480; Bigelow, 462 F.3d at 384. I respectfully dissent.




          3
              Because Pinon-Saldana only challenges Condition 12, I do not discuss whether
   any of the remaining non-mandatory conditions were pronounced at his sentencing or if
   their inclusion in the written judgment presents a conflict.
          4
            My view is not that Pinon-Saldana would have an opportunity to object to the
   challenged condition on remand—which the majority argues would be futile under any
   standard of review—but that the district court must strike the condition to conform the
   oral pronouncement with the written judgment. Diggles, 957 F.3d at 563.




                                             10